No.   90-259
          IN THE SUPREME COURT OF THE STATE OF MONTANA




KEVIN OLSON and PAM OLSON,
     Plaintiffs and Respondents,
                                                                  w
          v
                                                         =        w
E. G. LONG,
     Defendant and Appellant.
                                                          '",
                                                          0
                                                          Z

                                                          Z
                                                          95
                                                          CI, ,
                                                                  Q
                                                                  0
                                                                  m,
                                                                  P
                                                                  P
                                                                       3
                                                                       r
                                                          C -4
                                                           ",z    P_   6
                                                           m o    -3
                                                           5% g
APPEAL FROM:   District Court of the Twelfth Judicial ~iql&ct~
               In and for the County of Hill,           oc   *
               The Honorable Warner, Judge presiding.
                                                              3

COUNSEL OF RECORD:
          For Appellant:
               Terry L Seiffert, Billings, Montana
                      .                                 59107
         For Respondent:
               Stephen R. Brown, Jr., Morrison, Young, Melcher,
               Brown & Richardson, Havre, Montana 59501


                                     Submitted:   September 13, 1990
                                       ~ecided: December 11, 1990
Filed:
Justice William E. Hunt, Sr. delivered the Opinion of the Court.


     E. G. Long appeals from the order of the Twelfth Judicial
District, Hill County, denying his motion for change of venue.      We
affirm.
     The sole issue raised on appeal is whether venue properly lies
in Hill County.
     The respondents commenced an action in Justice Court in Hill
County, Montana, where they reside, against the appellant for the
return of a security deposit, rent diminution, and attorney fees.
The appellant was served with service of process in Yellowstone
County, Montana, where he resides.         He timely filed a motion to
dismiss or in the alternative for change of venue under Rule
3 (A) (1) and 3 (B) of the M. J.C.Civ.P.   The Justice Court denied the
Motion pursuant to 5 25-31-202, MCA.         Trial was held in Justice
Court and judgment entered against the appellant.
     The appellant filed notice of appeal to the Twelfth Judicial
District Court.    He then filed a motion for change of venue.     The
court denied the appellant's motion for change of venue, stating
that the motion should properly have been made at the appellant's
first appearance.    Appeal is taken from that order.
     Does venue in this action properly lie in Hill County?
     A rental agreement was executed between the appellant and the
respondent on November 9, 1987.      It stated in part:
     Upon termination of the tenancy, Landlord will within 30
     days deliver to Tenant a written list of any deductions
     from the Security Deposit and payment of the balance due
     to Tenant. Said list and payment will be mailed to the
     new address of Tenant provided to landlord prior to
     moving.

Upon occupancy, the respondents delivered a security deposit in the
amount of $300.    On March 8, 1989, the respondents received a
statement of deductions from their security deposit.    On June 12,
1989, they filed a complaint in Justice Court in Hill County. The
appellant contested the Hill County venue on the grounds that the
performance of the agreement took place in Yellowstone County, the
defendant resides in Yellowstone County, and that the obligation
to pay, if there indeed was one, was incurred in Yellowstone
County.
     While defendant resides in Yellowstone County, and         the
property that is the subject of the litigation is located in
Yellowstone County, performance of the agreement is not limited to
the venue of the residence of the owner and the situs of the
property under these facts.     Section 25-31-202, MCA, controls
actions based on contract or other obligation.         That section
provides as follows:
    When the defendant or all of the defendants, if there be
    more than one, reside in another county than that in
    which the right of action accrues and the action be for
    damages for violation of an express or implied contract
    or for money due on an express or implied contract, debt,
    note, or account, the action may be commenced and,
    subject to the right to change the place of trial, as
    provided in part 3 of this chapter, may be tried in the
    county in which such contract or obligation is to be or
    was to have been performed or such money is to be or was
    to have been paid or in which the defendant or any one
    of the defendants resides; and the county in which the
    obligation is incurred shall be deemed to be the county
    in which it is to be performed or paid unless there is
    a special contract to the contrary.
                                                           r)
     d
C

     In the present case, because the contract states that the
landlord shall remit the deposit to the tenantsf new address, the
place of performance is Hill County.      The deposit return is a
material contract provision.   It specifies an obligation of one of
the parties.   The appellant's agreement to send the deposit to the
respondentsf new address is a Ifspecial contract.If       Venue is
properly in Hill County.
     Affirmed.



We Concur:       /